Citation Nr: 1146371	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-38 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, claimed as due to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, claimed as due to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed as due to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

An April 2008 rating decision denied entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities.  A notice of disagreement was filed in April 2008.  A June 2008 rating decision denied entitlement to service connection for hypertension and bilateral hearing loss.  A notice of disagreement was filed in July 2008.  A statement of the case was issued in November 2008 with regard to all issues, and a substantive appeal was received in November 2008.

The issues of entitlement to service connection for hypertension and peripheral neuropathy, bilateral upper and lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In August 2007, a VCAA letter was issued to the Veteran with regard to his claim of service connection for bilateral hearing loss.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.   The evidence of record contains the Veteran's service treatment records, VA outpatient treatment records, and a private audiogram.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In May 2008, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2008 opinion considered all of the pertinent evidence of record, to include service treatment records as well as private treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The Board therefore finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2011). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss issue in appellate status.
Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:
[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran served in the United States Army.  The Veteran's DD Form 214 reflects that his military occupational specialty was stock clerk.  He had service in Vietnam.

Service treatment records are negative for pertinent complaints or findings pertaining to hearing loss.  On audiometric testing conducted in February 1971, for airborne purposes, puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
10
0
LEFT
10
5
5
5
10

On a February 1971 Report of Medical History completed by the Veteran, he checked the 'No' box for 'hearing loss.'  The Veteran underwent a separation examination in December 1971 as a clinical entry reflects that it was completed and signed by the Veteran; however, it is not of record.  An audiogram was conducted in December 1971 and is of record but the numerical values of the puretone findings are not recorded.

In June 2007, the Veteran filed a claim of service connection for bilateral hearing loss.  

In July 2007, the Veteran underwent a private evaluation with an ear, nose and throat physician, K.J.D., M.D.  Upon audiometry testing, the examiner did not detect sensorineural hearing loss.  The examiner found normal sensitivity in both ears.  Speech discrimination was 100 percent in both ears.  While Dr. K.J.D. offered a positive etiological opinion with regard to tinnitus, no opinion was offered with regard to claimed hearing loss as none was shown.  

In May 2008, the Veteran underwent a VA audiological evaluation.  The examiner noted that hearing was within normal limits in February 1971, December 1971, March 1969, and July 2007.  On audiometry testing, the examiner found that thresholds for both ears were within normal limits, but his speech discrimination scores were 88 percent in the right ear and 84 percent in the left ear.  The examiner stated that since his speech recognition ability fell below 94 percent in both ears, his hearing was judged to be abnormal for both ears.  The examiner opined that bilateral hearing loss is less likely as not caused by or a result of acoustic trauma.  The examiner's rationale was that an Institute of Medicine (IOM) study concluded that delayed onset of hearing loss does not exist.  In that regard, the examiner had previously observed that the Veteran was found to have normal hearing throughout his active service as well as in 2007.

As detailed, service treatment records are negative for hearing loss.  While the lack of in-service findings of complaints or diagnoses of hearing loss in service does not preclude a finding of service connection, as detailed hearing loss was not shown until the May 2008 VA examination.  An audiological test conducted as recently as July 2007 showed normal hearing results.  Hearing loss is not shown until 36 years after separation from service.  Indeed, contrary to any assertion of experiencing hearing loss prior to May 2008, the Board places significant value on the findings of the July 2007 examination that showed normal hearing.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The Board finds an absence of any documented subjective complaints of hearing loss, and objective findings of hearing loss for over three decades after discharge from service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, the Veteran was afforded a VA audiological examination in May 2008, and the VA examiner interviewed and examined the Veteran, and reviewed and summarized the in-service findings and post-service audiological findings, and opined that the Veteran's current hearing loss is not due to military noise exposure based on review of the claims folder.  The opinion of the May 2008 VA examiner leads to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and find his statements and testimony of noise exposure credible based on his experiences of serving in the Army during Vietnam.  The Board concedes that the Veteran had noise exposure during his period of active service.  However, the Veteran is not competent to provide an opinion that his current hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that the Veteran had noise exposure during service, the fact remains that his hearing was normal during service, and hearing loss was not shown until decades after separation from service.  The May 2008 VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his hearing loss is not due to noise exposure in service.  

To the extent the Veteran is claiming that he experienced difficulty hearing since service, he is competent to attest to this.  Those assertions are not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  Moreover, as discussed, any assertion of hearing loss since service in undermined by the findings of July 2007 examination, which showed normal hearing.  The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of hearing loss in service, no documented complaints or findings of hearing loss until many years after separation from service, and a VA medical opinion to the effect that such current hearing loss is not etiologically related to service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran asserts that his hypertension and peripheral neuropathy, bilateral upper and lower extremities, are caused by or aggravated by his service-connected diabetes mellitus, type II.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension

In February 2008, the Veteran underwent a VA examination to assess the nature and etiology of diabetes mellitus, type II, and hypertension.  The examiner stated that the Veteran was diagnosed and treated for hypertension at least 10 years prior to the diagnosis of diabetes mellitus.  The examiner opined that the Veteran's hypertension is worsened or increased by the Veteran's diabetes.  The examiner stated that increased vascular permeability caused by diabetes makes hypertension harder to control and diabetes aggravates his hypertension by 50 percent.  

In May 2008, the Veteran underwent another VA examination to assess the nature and etiology of his hypertension.  The examiner diagnosed essential hypertension, and opined that hypertension is not caused by or a result of diabetes.  The examiner explained that diabetes mellitus does not cause essential hypertension.  Instead, he suggested that the Veteran's hypertension was the result of renal disease.  He added that diabetes mellitus is not aggravating the Veteran's hypertension.

The Board notes that review of the VA outpatient treatment records and private treatment records do not reflect a diagnosis of renal disease, thus the basis for such finding is unclear.  Notwithstanding this, in light of the conflicting medical opinions and unclear rationales, the Board finds that the Veteran should be afforded a new VA examination to assess the nature and etiology of his hypertension.  

Peripheral neuropathy, bilateral upper and lower extremities

In February 2008, the Veteran underwent a VA examination to assess the nature and etiology of his diabetes mellitus, type II.  The VA examiner stated that there were symptoms of peripheral neuropathy related to diabetes, and his peripheral neuropathic symptoms included paresthesias, loss of sensation.  The anatomic locations of peripheral neuropathic symptoms included both hands and feet, worse with driving.  However, when summarizing the Veteran's problems, the examiner stated that there was no evidence for diabetic neuropathy.  

A July 2008 VA outpatient treatment record reflects that the Veteran has tingling in both hands and feet.  The examiner stated that the Veteran probably has carpal tunnel in hands bilaterally but may have some diabetic neuropathy although sensation is good.  

In light of the conflicting evidence as to whether the Veteran has peripheral neuropathy of the upper and lower extremities, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed peripheral neuropathy.  

In light of these matters being remanded, updated VA outpatient treatment records should be associated with the claims folder for the period October 21, 2008, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA outpatient treatment records for the period October 21, 2008, to the present.  

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed peripheral neuropathy, bilateral lower and upper extremities, and hypertension.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:


(CONTINUED NEXT PAGE)

a)  Does the Veteran have a diagnosis of peripheral neuropathy, upper extremities?  In offering an opinion, the examiner should comment on the findings in the February 2008 VA examination report and July 2008 VA outpatient treatment record.  

b)  Does the Veteran have a diagnosis of peripheral neuropathy, lower extremities?  In offering an opinion, the examiner should comment on the findings in the February 2008 VA examination report and July 2008 VA outpatient treatment record.  

c)  Is any diagnosis of peripheral neuropathy, upper extremities, at least as likely as not (a 50 percent or higher degree of probability) proximately due to diabetes mellitus, type II?

d)  Is any diagnosis of peripheral neuropathy, lower extremities, at least as likely as not (a 50 percent or higher degree of probability) proximately due to diabetes mellitus, type II?

e)  Has any diagnosis of peripheral neuropathy, upper extremities, at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in severity due to diabetes mellitus, type II, and if so, what measurable degree of peripheral neuropathy, upper extremities, is due to diabetes mellitus, type II?

f)  Has any diagnosis of peripheral neuropathy, lower extremities, at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in severity due to diabetes mellitus, type II, and if so, what measurable degree of peripheral neuropathy, lower extremities, is due to diabetes mellitus, type II?

g)  Is hypertension at least as likely as not (a 50 percent or higher degree of probability) proximately due to diabetes mellitus, type II?  

h)  Has hypertension at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in severity due to diabetes mellitus, type II, and if so, what measurable degree of hypertension is due to diabetes mellitus, type II?  In offering an opinion, the examiner should comment on the opinions of the February 2008 and May 2008 VA examiners.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  

3.  After completion of the above, the RO should review the expanded record and readjudicate the issues of entitlement to service connection for hypertension and peripheral neuropathy, bilateral upper and lower extremities, pursuant to § 3.310.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


